In an action to recover damages for personal injuries, defendant Ralph Cutrone appeals from an order of the Supreme 'Court, Kings County, entered July 6, 1965, which granted plaintiff’s motion to restore the action to the calendar and directed the parties to submit to pretrial examinations. Order reversed insofar as it applies to defendant Cutrone, with $25 costs and disbursements, and motion denied as to said defendant. The action having been dismissed as against appellant by a prior order of the court, dated July 24, 1963, on the ground that it was barred by the Statute of Limitations, it should ¡act have been restored to the calendar as against appellant. Although respondent has consented to reversal of the order appealed from, as to appellant, on ¡the record presented it is our opinion that he should, nevertheless, pay costs On this appeal.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur»